Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yakushev et al (“Yakushev” US 2013/0138620 A1), published on May 30, 2013 in view of Perlman et al (“Perlman” US 2021/0126773 A1), published on April 29, 2021.
As to claim 1, Yakushev teaches “perform data deduplication using a deduplication fingerprint index in a hash data structure comprising a plurality of blocks, wherein the hash data structure is stored in persistent storage, and a block of the plurality of blocks comprises fingerprints computed based on content of respective data units” in figure 1, par. 0029 (deduplication index 20 corresponds to deduplication fingerprint index in a hash data structure).
It appears Yakushev does not explicitly teach “and use an indirect block in a memory to access a given block of the plurality of blocks in the hash data structure, the indirect block containing references to blocks of the hash data structure containing the deduplication fingerprint index, and the references indicating storage locations of the plurality of blocks in the persistent storage”.
	However, Perlman teaches “and use an indirect block in a memory to access a given block of the plurality of blocks in the hash data structure, the indirect block containing references to blocks of the hash data structure containing the deduplication fingerprint index, and the references indicating storage locations of the plurality of blocks in the persistent storage” in figures 2B-2C, par. 0044.
	Yakushev and Perlman are analogous art because they are in the same field of endeavor, database management. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to organize blocks of hash data structure (disclosed by Yakushev) to include “use an indirect block in a memory to access a given block of the plurality of blocks in the hash data structure, the indirect block containing references to blocks of the hash data structure containing the deduplication fingerprint index, and the references indicating storage locations of the plurality of blocks in the persistent storage” as taught by Perlman in order to organize data for effective querying (see Perlman pars. 0032-0033).
	As to claim 2, Perlman teaches “wherein the indirect block does not include any of the fingerprints computed based on the content of the respective data units” in figures 2B-2C, par. 0044.
	As to claim 3, Perlman teaches “wherein the indirect block does not include size information regarding sizes of the blocks of the hash data structure” in figures 2B-2C, par. 0044.
As to claim 6, Yakushev teaches “wherein a first block of the plurality of blocks in the hash data structure comprises a plurality of buckets, and wherein each bucket of the plurality of buckets associates a respective fingerprint to a storage location indicator of a corresponding data unit, the respective fingerprint computed based on the corresponding data unit” in figure 6.
As to claim 7, Yakushev teaches “wherein a bucket of the plurality of buckets associates a plurality of fingerprints to respective storage location indicators of corresponding data units” in figure 6.
As to claim 8, Yakushev teaches “wherein the hash data structure comprises header information indicating a number of fingerprints included in each bucket of the plurality of buckets” in figure 6.
As to claim 9, Yakushev teaches “wherein the given block of the plurality of blocks in the hash data structure is accessible using the indirect block without performing a binary search of the deduplication fingerprint index” in figure 6.
As to claim 10, Yakushev teaches “wherein the instructions upon execution cause the system to: for a data unit, compute a respective fingerprint based on the data unit; compute a respective block index based on the respective fingerprint, the respective block index referring to a block of the deduplication fingerprint index in the hash data structure; and use the respective block index to look up a reference in the indirect block” in figures 4, 5.
As to claim 11, Yakushev teaches “wherein the plurality of blocks in the hash data structure are variable sized blocks” in fig. 5.
As to claim 12, Perlman teaches “wherein the indirect block includes an array of the references” in figures 2B, 2C.
As to claim 13, Perlman teaches “wherein the hash data structure in the persistent storage contains a persistent version of the indirect block” in figures 2A- 2C.
As to claim 14, Yakushev teaches “persistent storage to store a hash data structure comprising a deduplication fingerprint index, the hash data structure comprising a plurality of blocks, and a block of the plurality of blocks comprises fingerprints computed based on content of respective data units, the fingerprints included in the deduplication fingerprint index” in figure 1, par. 0029 (deduplication index 20 corresponds to deduplication fingerprint index in a hash data structure).
It appears Yakushev does not explicitly teach “a memory to store an indirect block containing block references indicating storage locations of blocks of the hash data structure containing the deduplication fingerprint index”.
	However, Perlman teaches “a memory to store an indirect block containing block references indicating storage locations of blocks of the hash data structure containing the deduplication fingerprint index” in figures 2B-2C, par. 0044.
	Yakushev and Perlman are analogous art because they are in the same field of endeavor, database management. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to organize blocks of hash data structure (disclosed by Yakushev) to include “a memory to store an indirect block containing block references indicating storage locations of blocks of the hash data structure containing the deduplication fingerprint index” as taught by Perlman in order to organize data for effective querying (see Perlman pars. 0032-0033).
Perlman teaches “compute block indexes based on respective fingerprints for the deduplication fingerprint index, and use the computed block indexes to look up respective block references in the indirect block” in figures 2B-2C, par. 0044.
As to claim 15, Perlman teaches “to access a given block of the plurality of blocks in the hash data structure using a block reference retrieved from the indirect block” in figures 2B-2C, par. 0044.
As to claim 16, Perlman teaches “receive an incoming data unit; compute a fingerprint based on the incoming data unit; based on the computed fingerprint, access an entry of the indirect block and retrieve a respective block reference from the accessed entry” in figures 2B-2C, par. 0044.
 Yakushev teaches “as part of a deduplication process for the incoming data unit, determine if the computed fingerprint is included in a block, of the deduplication fingerprint index, referenced by the respective block reference” in figures 5-6.
As to claim 17, Yakushev teaches “wherein the block referenced by the respective block reference includes fingerprints in sorted order” in figures 5-6.
As to claim 19, Yakushev teaches “performing data deduplication using a deduplication fingerprint index in a hash data structure comprising a plurality of blocks, wherein the hash data structure is stored in persistent storage, and a block of the plurality of blocks comprises fingerprints computed based on content of respective data units, the fingerprints arranged in sorted order in the block” in figure 1, par. 0029 (deduplication index 20 corresponds to deduplication fingerprint index in a hash data structure).
It appears Yakushev does not explicitly teach “storing an indirect block in a memory, the indirect block containing an array of references to blocks of the hash data structure containing the deduplication fingerprint index”.
	However, Perlman teaches “storing an indirect block in a memory, the indirect block containing an array of references to blocks of the hash data structure containing the deduplication fingerprint index” in figures 2B-2C, par. 0044.
	Yakushev and Perlman are analogous art because they are in the same field of endeavor, database management. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to organize blocks of hash data structure (disclosed by Yakushev) to include “storing an indirect block in a memory, the indirect block containing an array of references to blocks of the hash data structure containing the deduplication fingerprint index” as taught by Perlman in order to organize data for effective querying (see Perlman pars. 0032-0033).
Perlman teaches “the references indicating storage locations of the plurality of blocks in the persistent storage; and accessing a block of the hash data structure comprising the deduplication fingerprint index using an entry of the indirect block” in figures 2B-2C, par. 0044.
As to claim 20, Perlman teaches “wherein the indirect block does not include any of the fingerprints computed based on the content of the respective data units, and the indirect block does not include size information regarding sizes of the blocks of the hash data structure” in figures 2B-2C, par. 0044.

Claims 4-5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yakushev et al (“Yakushev” US 2013/0138620 A1), published on May 30, 2013 in view of Perlman et al (“Perlman” US 2021/0126773 A1), published on April 29, 2021, and further view of Ligman et al (“Ligman” US 2020/0242354 A1), published on July 30, 2020.
As to claim 4, it appears Yakushev and Perlman do not explicitly teach “wherein the hash data structure is a log structured hash table, and wherein the instructions upon execution cause the system to: for updating the log structured hash table, append new blocks containing fingerprints to the log structured hash table”. 
However, Ligman teaches “wherein the hash data structure is a log structured hash table, and wherein the instructions upon execution cause the system to: for updating the log structured hash table, append new blocks containing fingerprints to the log structured hash table” in paragraphs 0031, 0042.
Yakushev and Perlman are analogous art because they are in the same field of endeavor, database management. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to organize blocks of hash data structure (disclosed by Yakushev) to include “wherein the hash data structure is a log structured hash table, and wherein the instructions upon execution cause the system to: for updating the log structured hash table, append new blocks containing fingerprints to the log structured hash table” in order to efficiently support the append-only nature of the block chain workload (Ligman par. 0031).
As to claim 5, Ligman teaches “wherein the log structured hash table comprises segments, each segment of the segments comprising multiple blocks, and wherein the appending comprises appending a new segment comprising the new blocks to a boundary of the log structured hash table” in figure 6B.
As to claim 18, it appears Yakushev and Perlman do not explicitly teach “wherein the hash data structure is a log structured hash table”.
However, Ligman teaches “wherein the hash data structure is a log structured hash table” in paragraphs 0031, 0042.
Yakushev and Perlman are analogous art because they are in the same field of endeavor, database management. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to organize blocks of hash data structure (disclosed by Yakushev) to include wherein the hash data structure is a log structured hash table” in order to efficiently support the append-only nature of the block chain workload (Ligman par. 0031).
Ligman teaches “and wherein the processor is to execute instructions stored on the machine-readable storage medium to: for updating the log structured hash table, append new blocks containing fingerprints to a boundary of the log structured hash table” in paragraphs 0031, 0042.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loc Tran whose telephone number is 571-272-8485.  The examiner can normally be reached on Mon-Fri. 7:30am-5pm; First Fri Off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LOC TRAN/
Primary Examiner, Art Unit 2165